Listing Report:Supplement No. 71 dated Oct 08, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 415720 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: A Auction Duration: 14 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 24.00% Starting borrower rate/APR: 25.00% / 27.31% Starting monthly payment: $198.80 Auction yield range: 4.27% - 24.00% Estimated loss impact: 2.21% Lender servicing fee: 1.00% Estimated return: 21.79% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Apr-1996 Debt/Income ratio: 15% Credit score: 780-800 (Oct-2009) Current / open credit lines: 7 / 6 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 16 Length of status: 3y 11m Amount delinquent: $0 Revolving credit balance: $23,220 Occupation: Professional Public records last 12m / 10y: 0/ 0 Bankcard utilization: 35% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: Carnth Borrower's state: Louisiana Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 13 ( 93% ) 780-800 (Latest) Principal borrowed: $1,500.00 < mo. late: 1 ( 7% ) 760-780 (Oct-2008) 800-820 (Mar-2008) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 14 Description Paying off my credit cards Purpose of loan:This loan will be used to? Pay down my highest rate credit cards.My financial situation:I am a good candidate for this loan because?I use Quicken to track my income and expenses so I know exactly how much I can afford to borrow.Most likely, this will be paid off early. Information in the Description is not verified. Borrower Payment Dependent Notes Series 423938 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $16,000.00 Prosper Rating: HR Auction Duration: 14 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 17.27% Starting borrower rate/APR: 18.27% / 20.48% Starting monthly payment: $580.61 Auction yield range: 17.27% - 17.27% Estimated loss impact: 25.95% Lender servicing fee: 1.00% Estimated return: -8.68% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 2 First credit line: Oct-1997 Debt/Income ratio: 64% Credit score: 660-680 (Sep-2009) Current / open credit lines: 5 / 5 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 32 Length of status: 0y 3m Amount delinquent: $0 Revolving credit balance: $977 Occupation: Engineer - Electric Public records last 12m / 10y: 0/ 1 Bankcard utilization: 0% Stated income: $25,000-$49,999 Delinquencies in last 7y: 7 Homeownership: No Inquiries last 6m: 0 Screen name: lori9032 Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 19 ( 100% ) 660-680 (Latest) Principal borrowed: $7,000.00 < mo. late: 0 ( 0% ) 640-660 (Feb-2008) Principal balance: $3,580.46 1+ mo. late: 0 ( 0% ) Total payments billed: 19 Description buying a home Purpose of loan:This loan will be used to?buy a single wide?mobile home for me and my family to leave for?about three years. Then plan to build a house.?I will also be putting about $5000 dollars of my on money into moving the house and having a septic tank installed.My financial situation:I am a good candidate for this loan because? I have?started working with an electrical testing company. Technical Diagnostics Service Inc. is a world wide company that contracts electrical services to large industrial groups. I my only work half the year but I will still bring home at least $50,000 a year.Monthly net income: $ between $4,800 to $10,000Monthly expenses: $ ??Housing: $ 0??Insurance: $?190??Car expenses: $?1000??Utilities: $ 500??Phone, cable, internet: $ 300??Food, entertainment: $?800??Clothing, household expenses $?400??Credit cards and other loans: $ 500??Other expenses: $ Information in the Description is not verified. Borrower Payment Dependent Notes Series 423974 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,500.00 Prosper Rating: D Auction Duration: 14 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 26.47% Starting borrower rate/APR: 27.47% / 29.81% Starting monthly payment: $184.85 Auction yield range: 11.27% - 26.47% Estimated loss impact: 10.66% Lender servicing fee: 1.00% Estimated return: 15.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Aug-2000 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 660-680 (Sep-2009) Current / open credit lines: 12 / 11 Employment status: Self-employed Now delinquent: 0 Total credit lines: 28 Length of status: 0y 4m Amount delinquent: $0 Revolving credit balance: $43,098 Occupation: Investor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 81% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: atef1981 Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 7 ( 100% ) 660-680 (Latest) Principal borrowed: $10,000.00 < mo. late: 0 ( 0% ) 620-640 (Sep-2008) 680-700 (Feb-2008) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 7 Description no late payments everrr!!! Purpose of loan:This loan will be used to pay off my higher rate credit cards.My financial situation:I am a good candidate for this loan because I have always made my payments on time! I am a very responsible borrower I have never ever missed a payment in the last 8 years of my credit history. I have graduated college?3 years ago? I am a very hard working individual with goals in life! I?assure you to pay back every dollar you are investing on me!?The reason my grade has dropped was only because of?filling out a credit card?application other than that my credit should have improved considering I am making more money than my last listingI will have no problem paying back this loanIf you have any questions let me knowThank you!Monthly net income: $5000Monthly expenses: $ 1500 Information in the Description is not verified. Borrower Payment Dependent Notes Series 425932 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,000.00 Prosper Rating: A Auction Duration: 14 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 5.00% Starting borrower rate/APR: 6.00% / 9.48% Starting monthly payment: $30.42 Auction yield range: 4.27% - 5.00% Estimated loss impact: 2.10% Lender servicing fee: 1.00% Estimated return: 2.90% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jan-2005 Debt/Income ratio: 5% Credit score: 760-780 (Sep-2009) Current / open credit lines: 11 / 10 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 16 Length of status: 0y 7m Amount delinquent: $0 Revolving credit balance: $3,845 Occupation: Accountant/CPA Public records last 12m / 10y: 0/ 0 Bankcard utilization: 14% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 4 Screen name: invincible-gain Borrower's state: Washington Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Reinvest for Prosper Borrowers Purpose of loan:I am using this loan to establish myself as a borrower in case I need a loan in the future. This loan will be used to reinvest all funds back into?Prosper for borrowers with riskier credit, who would otherwise not receive a loan. If the borrower defaults, I will continue to make payments out of my own pocket.My financial situation:I am a good candidate for this loan because I believe in the Prosper process of peer to peer lending. I also pay my bills on time. My financial situation is secure - I am currently renting, but I own and collect rent on a condominium. I have only been at my current position for less than a year as I am a recent graduate of the UW. My previous position was in waitstaff where I worked for 3 1/2 years while going to school. Information in the Description is not verified. Borrower Payment Dependent Notes Series 427266 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: HR Auction Duration: 14 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 24.00% Starting borrower rate/APR: 25.00% / 27.31% Starting monthly payment: $198.80 Auction yield range: 17.27% - 24.00% Estimated loss impact: 19.38% Lender servicing fee: 1.00% Estimated return: 4.62% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 5 First credit line: Nov-1981 Debt/Income ratio: 36% Credit score: 740-760 (Oct-2009) Current / open credit lines: 14 / 11 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 30 Length of status: 4y 9m Amount delinquent: $0 Revolving credit balance: $10,627 Occupation: Administrative Assi Public records last 12m / 10y: 0/ 0 Bankcard utilization: 48% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 3 Screen name: robust-exchange Borrower's state: NorthCarolina Borrower's group: Have Money - Will Bid Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description paying off credit cards Purpose of loan:This loan will be used to? debt eliminationMy financial situation:I'm a?great candidate for this loan because?I have excellant credit and I will reduce debt by canceling all my credit cards?and improve my credit even more. Information in the Description is not verified. Borrower Payment Dependent Notes Series 427290 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,000.00 Prosper Rating: HR Auction Duration: 14 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 39.15% Starting monthly payment: $45.24 Auction yield range: 17.27% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 5 First credit line: Oct-2000 Debt/Income ratio: 3% Credit score: 660-680 (Oct-2009) Current / open credit lines: 4 / 3 Employment status: Full-time employee Now delinquent: 4 Total credit lines: 12 Length of status: 2y 1m Amount delinquent: $8,120 Revolving credit balance: $460 Occupation: Civil Service Public records last 12m / 10y: 0/ 0 Bankcard utilization: 19% Stated income: $25,000-$49,999 Delinquencies in last 7y: 14 Homeownership: No Inquiries last 6m: 1 Screen name: professional-economy1 Borrower's state: DistrictOfColumbia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description One fell swoop to my credit balance Purpose of loan:My credit balance is actually lower than the $8000 quoted in the report - this money will greatly reduce my remaining balance.My financial situation:I have steady income and have an excellent federal job! Monthly net income: $ 3000
